DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on October 14, 2021, the amendments to the claims have been acknowledged. Claims 6-8, 12 and 15-17 are canceled by applicant. Claims 10 is withdrawn as being directed to a non-elected invention.  Due to amendments to the claims, the 112(b) rejection over claims 1, 8 and 15-16 are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1, line 3 recites “the negative electrode active material comprising a silicon dioxide”, claim 1, line 12 recites “an amount of the silicon oxide is 70 mass% or more of a total amount of the negative electrode active material”.  Further claim 11, line 2 recites “the silicon oxide is carbon-coated silicon oxide”. These limitations do not further limit the previously set forth . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 9, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uenae et al. (JP2015053152, provided on IDS 12/01/2021, using EPO English machine . 
Regarding claims 1-4 and 14, Uenae discloses a lithium ion secondary battery [0002] comprising a negative electrode, the negative electrode comprises a negative electrode mixture layer containing the active material and a binder [00012], and also contains a conductive auxiliary [0044]. As the negative active material SiOx is used [0018]- [0021]. The silicon oxide of Uenae encompasses applicant’s silicon dioxide. Applicant’s definition of silicon oxide includes silicon dioxide.  See specification [0045].  Silicon oxides includes silicon dioxide per applicant’s definition and this is further evidenced by Kouzu. Kouzu teaches silicon oxide may be an oxide containing a silicon element, examples include silicon dioxide [0038]. Depending on the surface state or the generation condition, the silicon oxide is sometimes represented by the chemical formula SiOx (x represents 0<x≤2). The value of X can be calculated by measuring oxygen contained in the silicon oxide by an inert gas fusion-nondispersive infrared absorption method.  In a case in which  a disproportionation reaction (2SiO                                
                                    →
                                
                            Si + SiO2 ) of the silicon oxide, the silicon oxide is sometimes represented by the state including silicon and silicon dioxide (or in Some cases, oxidized silicon) in the chemical reaction  [0039]. Silicon oxide is represented by chemical formula SiOx, where x represents 0<x≤2, therefore silicon oxide encompasses dioxide. It would have been obvious to one having ordinary skill in the art that the silicon oxide of Uenae includes silicon dioxide, as evidenced by Kouzu. Uenae further discloses as a binder of the negative electrode layer an alkali salt of polyacrylic acid is used [0034]. Examples of the alkali salts of polyacrylic acids includes sodium salts of polyacrylic acid, alkali metal salts (sodium salt) of polyacrylic acid are more preferable [0036].  (CLAIM 14)
Uenae further discloses as a composition of a negative mix layer, it is preferable that the quantity of a negative electrode active material (silicon dioxide) is 80-99 mass%, and it is preferable that the quantity of a binder (polyacrylic acid (sodium salt)) is 1-20 mass%.  Examiner notes the binder in a quantity of 1-20 mass%, encompasses the claimed range of 9-19 mass%.
Uenae does not disclose an electrolyte solution comprising a fluorinated acid anhydride. However, Aoshima discloses a lithium secondary battery comprising a non-aqueous electrolyte [0014], which contains an acid anhydride additive [0015] such as tetrafluorosuccinic anhydride. Tetrafluorosuccinic anhydride is most preferred from the viewpoint of the balance of charge-discharge efficiency improvement and gas generation preventing effect [0020]. Tetrafluorosuccinic anhydride is a fluorinated acid anhydride in which all hydrogen atoms are substituted with fluorine atoms, and in which all carbon –carbon bonds are single bonds, and has a ring structure.  It would have been obvious to one having ordinary skill in the art to add tetrafluorosuccinic anhydride to the electrolyte solution of Uenae, in an effort to achieve the desired balance of charge- discharge efficiency improvement and gas generation preventing effect. (CLAIMS 1, 2,3 and 4)
Regarding claim 5, modified Uenae discloses all of the limitations as set forth above in claim 1. Modified Uenae does not disclose wherein the concentration of the fluorinated acid anhydride in the electrolyte solution is 0.005 to 10 mol/L. Examiner notes that 0.005 to 10 mol/L of fluorinated acid anhydride is equivalent to 0.069 to 139 mass % of fluorinated acid anhydride in the electrolyte solution.  Modified Uenae discloses the content of the acid anhydride in the electrolytic solution is generally 0.01% by mass or more of the entire nonaqueous solvent, and is generally 10% by mass or less.  When the additive amount falls within the above-mentioned range, the gas generation preventing effect could be sufficient, acid anhydride-derived gas  (CLAIM 5)
Regarding claim 9, modified Uenae discloses all of the limitations as set forth above in claim 1. Modified Uenae further discloses the secondary battery may be used in a vehicle [0068]. (CLAIM 9)
Regarding claim 11, modified Uenae discloses all of the limitations as set forth above in claim 1.  Modified Uenae further discloses SiO x can be used as a composite complexed with a carbon material, and for example, it is preferable that the surface of SiO x is coated with a carbon material [0021]. (CLAIM 11)
Regarding claim 13, modified Uenae discloses all of the limitations as set forth above in claim 11.  Uenae further discloses as a binder of the negative electrode layer an alkali salt of polyacrylic acid is used [0034], examples of the alkali salts of polyacrylic acids includes sodium salts of polyacrylic acid, alkali metal salts (sodium salt) of polyacrylic acid are more preferable [0036]. (CLAIM 13)
Response to Arguments
Applicant’s arguments filed October 14, 2021 have been considered but are moot due to the amendment to the claims.
The arguments are also moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ueda et al., JP 2007095670 disclosesa binder consisting of a polyimide and a polyacrylic acid.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722